DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                      Response to Amendment
		Claim 1 has been cancelled; and claims 2-11 are currently pending. 

                                                     Priority
		Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                                  
                                  Allowable Subject Matter

Claim 2 is allowed over the prior art of record.

The following is an examiner' s statement of reasons for allowance:
In regards to claim 2, FUKSHIMA et al. (WO 2009/119640 A1, hereinafter “FUKSHIMA”) discloses (Fig. 3) an optoelectronic element, comprising: an optoelectronic unit comprising a top surface, a first bottom surface, and a first side surface; a pair of conductive structures formed on the top surface; and a reflective layer in configured to reflect a light emitted from the optoelectronic unit, and covering the second bottom surface, wherein the reflective layer comprises a third side surface coplanar with the second side surface.

However, the prior arts of record neither anticipate nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach a transparent structure covering the first bottom surface and the first side surface of the optoelectronic unit, while the reflective layer covering the second bottom surface and having a third side surface coplanar with the second side surface of the transparent structure. 

Claims 3-11 are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



                                                 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893